DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-19 and 21-23, in the reply filed on May 3, 2022 is acknowledged.  No claims are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14:  Claim 14 recites the limitation "R3" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 further recites that “R1, R2, R3 = the same or different compounds having ethylenic unsaturations between carbon atoms at the α and β positions relative to a EWG;”  It is not clear if R1, R2, and R3 in this limitation are referring back to the previous recitation of R1, R2, R3 in the same claim as those are substituents and not “compounds.”  Therefore, it is not clear what “compounds” are being referred to.  
Regarding Claim 18:  Claim 18 recites the limitation “the α,β-unsaturated carbonyl compounds.”  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination, claim 18 is being interpreted as depending from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-18, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeidler et al. (DE 2933388 A1 and English machine translation of DE 2933388 A1).
Regarding Claims 12-18:  Zeidler et al. teaches a method of inhibiting corrosion comprising adding 2-hydroxy-C14-alkyl-β-carboxyethyl-sulfoxide sodium salt, a compound of the following structure:


    PNG
    media_image1.png
    185
    488
    media_image1.png
    Greyscale

into a cooling water circuits (fluid/water in contact with metal) ([0004], [0013]-[0014], [0058]-[0059], [0073]-[0074] of English machine translation; Pg. 8, Table 1 of DE 2933388 A1).  While Zeidler et al. does not disclose that the compound is formed by a Michael addition reaction between a sulfa Michael donor and an olefin Michael acceptor, such a limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].  In the present case, the compound of Zeidler et al. is capable of being formed via a Michael addition of an -SH group/mercaptoalcohol to acrylic acid/α,β-unsaturated carbonyl compound/acrylate.   
	Regarding Claim 21:  Zeidler et al. teaches the compound is added with water (solvent) wherein the solvent is present in amounts such as 69-85 wt% (Table 3 of DE 2933388 A1).
	Regarding Claim 23:  Zeidler et al. teaches examples wherein the sulfide-based compound is present in approximately 0.28 wt% (2,800 ppm) (Pg. 19-20 of English machine translation, Pgs. 14-15 of DE 2933388 A1) (4% of a concentrated solution comprising 7% of the sulfide compound).

Claim(s) 12-15, 17-18, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obeyesekere et al. (US Pub. No. 2017/0342310).
Regarding Claims 12-18:  Obeyesekere et al. teaches a method comprising adding a corrosion inhibitor to a fluid (heavy brine, water) in contact with a metal containment (drilling apparatus) ([0002]-[0004], [0052], [0143]).  Obeyesekere et al. teaches that the corrosion inhibitor comprises a sulfur synergist such as 3-(methylthio)propanal ([0054] and [0085]) a compound of the following structure:

    PNG
    media_image2.png
    85
    240
    media_image2.png
    Greyscale

While Obeyesekere et al. does not disclose that the compound is formed by a Michael addition reaction between a sulfa Michael donor and an olefin Michael acceptor, such a limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].  In the present case, the compound of Obeyesekere et al.  is capable of being formed via a Michael addition of an -SH group/CH3SH to acrylic acid/α,β-unsaturated carbonyl compound/acrylaldehyde.   
	Regarding Claim 21:  Obeyesekere et al. teaches the composition comprises 20-80 wt% solvent ([0138]-[0142]).
	Regarding Claim 22:  Obeyesekere et al. teaches an example of the heavy brine having a dissolved solid content of 252,430 mg/L (25.2 wt%, about 25 wt%) (Table on Pgs. 2-3, KCl heavy brine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeyesekere et al. (US Pub. No. 2017/0342310).
Obeyesekere et al. teaches the method of claim 12 as set forth above.  Obeyesekere et al. teaches that the sulfur compound is present in 1-10 wt% (10,000 ppm to 100,000 ppm) ([0140]).
Obeyesekere et al. does not teach with sufficient specificity the claimed range of about 0.1-10,000 ppm.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 10, 2022